   Case 1:20-mc-01327-JO Document 4 Filed 06/16/20 Page 1 of 1 PageID #: 17

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
DMP:JAM/CRH/JGH                                   271 Cadman Plaza East
F. #2020R00515                                    Brooklyn, New York 11201



                                                  June 16, 2020

By ECF

Honorable James Orenstein
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    In re: Grand Jury Subpoena to [Redacted], No. 20-MC-1327 (JO)

Dear Judge Orenstein:

               The government writes to respectfully withdraw the application for a non-
disclosure order associated with a grand jury subpoena in the above-captioned matter. The
subpoena at issue is related to a rapidly developing counter-terrorism investigation.
Following the submission of the application on Friday morning, additional facts in the
investigation developed that have led the government to conclude that a non-disclosure order
is no longer required, and the government has no objection to the recipient of the grand jury
subpoena notifying the customer or subscriber of the government’s subpoena. Accordingly,
the government’s application is hereby withdrawn.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:
                                                  Artie McConnell
                                                  Craig R. Heeren
                                                  Joshua G. Hafetz
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000
